       Case 4:16-cr-00040-BMM Document 128 Filed 06/17/20 Page 1 of 17



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                       Cause No. CR 16-40-GF-BMM
                                                           CV 20-04-GF-BMM
              Plaintiff/Respondent,

       vs.                                     ORDER DENYING § 2255 MOTION
                                               AND DENYING CERTIFICATE OF
 RONALD RAY HORNER,                                  APPEALABILITY

              Defendant/Movant.


      This case comes before the Court on Defendant/Movant Ronald Ray

Horner’s motion to vacate, set aside, or correct his sentence, pursuant to 28 U.S.C.

§ 2255. Horner is a federal prisoner proceeding pro se.

                                Preliminary Review

      Before the United States is required to respond, the Court must determine

whether “the motion and the files and records of the case conclusively show that

the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b); see also Rule 4(b), Rules

Governing Section 2255 Proceedings for the United States District Courts. A

petitioner “who is able to state facts showing a real possibility of constitutional

error should survive Rule 4 review.” Calderon v. United States Dist. Court, 98

F.3d 1102, 1109 (9th Cir. 1996) (“Nicolas”) (Schroeder, C.J., concurring)

(referring to Rules Governing § 2254 Cases). The Court should “eliminate the

                                           1
        Case 4:16-cr-00040-BMM Document 128 Filed 06/17/20 Page 2 of 17



burden that would be placed on the respondent by ordering an unnecessary

answer.” Advisory Committee Note (1976), Rule 4, Rules Governing § 2254

Cases, cited in Advisory Committee Note (1976), Rule 4, Rules Governing § 2255

Proceedings.

                                    Background

        On May 4, 2016, a grand jury indicted Horner on one count of transporting

child pornography in violation of 18 U.S.C. § 2252(a)(1). (Doc. 1 at 1-2.)

Conviction carried a five-year mandatory minimum sentence. See 18 U.S.C. §

2252(b)(1). Assistant Federal Defender Hank Branom was appointed to represent

him. (Doc. 10.)

        Jury trial commenced on April 5, 2018. (Doc. 51.) After hearing from seven

witnesses, the jury received the case at 3:09 p.m. on April 6, 2018, and arrived at a

verdict at 3:50 p.m. (Doc. 107 at 174:9, 175:16-18.) The jury found Horner guilty.

(Doc. 58.)

        Before sentencing, the Court granted counsel’s motion to withdraw due to

Horner’s dissatisfaction and appointed Jason Holden. (Doc. 81.) Horner faced an

advisory guideline range of 168 to 210 months. The Court varied downward to a

sentence of 154 months in prison to fulfill the sentencing objectives of 18 U.S.C. §

3553(a), followed by a seven-year term of supervised release. (Doc. 91; Doc. 94 at

2-3.)

                                          2
       Case 4:16-cr-00040-BMM Document 128 Filed 06/17/20 Page 3 of 17



      Horner appealed the denial of his motion for mistrial. The Ninth Circuit

affirmed Horner’s conviction on December 10, 2018. (Doc. 116, United States v.

Horner, No. 17-30240 (9th Cir. Dec. 10, 2018)). The United States Supreme Court

denied Horner’s petition for writ of certiorari on June 3, 2019. (Doc. 122.)

Horner’s conviction became final on June 3, 2019. See Gonzalez v. Thaler, 565

U.S. 134, 150 (2012). He timely filed his § 2255 motion on January 14, 2020. See

28 U.S.C. § 2255(f)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                               Claims and Analysis

      The Court organizes Horner’s claims somewhat differently than he presents

them. The Court will address all of Horner’s claims.

I. Summary of Trial Testimony

      Testimony at trial established that Horner, a commercial truck driver,

crossed from the United States into Canada on March 24, 2014. His manner at a

border station struck a Canadian official as suspicious. Horner readily admitted

that he had a Toshiba laptop in his truck and provided the password. An agent

found child pornography when he logged in to view the laptop’s contents. (Doc.

106 at 20:18-33:8.)

      Canadian officials arrested Horner and released him on bail to return to the

United States. Horner failed to appear in Canada for a court date. Another

Canadian officer, frustrated that the case could not move forward, decided to

                                          3
       Case 4:16-cr-00040-BMM Document 128 Filed 06/17/20 Page 4 of 17



obtain a search warrant and analyze the hard drive of the computer anyway. The

officer explained in detail how he had conducted the analysis. The officer showed

the jury that someone had used internet search terms strongly suggestive of child

pornography and deleted many sexually explicit photos and videos of children. A

few images or photos remained in the recycle bin or a file called “Business Docs.”

(Doc. 106 at 33:9–44:13, 50:14–87:19; Doc. 107 at 14:16–83:18.)

      A grand jury indicted Horner in the District of Montana after Canadian

officials referred the case to the Department of Homeland Security. Horner resided

at his home in Colorado on pretrial release. He absconded and was tracked to

Uruguay and Trinidad. He arrived in Fort Lauderdale, Florida and immediately

was placed under arrest. Immigration officers seized a Lenovo laptop from

Horner, searched it, and found a small number of sexually explicit photos of what

appeared to be underaged girls. (Doc. 107 at 88:15-102:24, 120:13-133:3.)

II. Jurisdiction

      Horner contends that the statute he violated, 18 U.S.C. § 2252(a)(1), cannot

be enforced outside the territory of the United States. He asserts that he was

apprehended in Coutts, Alberta, Canada, so no evidence exists that he possessed a

computer harboring illegal child pornography while he was in the United States.

He cites United States v. Martinelli, 62 M.J. 52 (C.A.A.F. 2005), for the

proposition that the Child Pornography Prevention Act does not apply outside the

                                          4
       Case 4:16-cr-00040-BMM Document 128 Filed 06/17/20 Page 5 of 17



United States. (Doc. 126 at 4 ¶ 5A; Doc. 126-2 at 1-6.)

      “Jurisdiction is proper if the offense, or part of the offense, occurred in the

United States.” United States v. Moncini, 882 F.2d 401, 403 (9th Cir. 1989) (citing

Rocha v. United States, 288 F.2d 545, 547 (9th Cir. 1961)). Horner avers that “the

government has only inferred that the Petitioner might have possessed a computer

with proscribed materials in the United States.” (Doc. 126-2 at 3.)

      Martinelli questioned whether a defendant’s conduct occurring entirely

outside the United States—“specifically in Darmstadt, Germany”—could support

conviction. See Martinelli, 62 M.J. at 53–54 (Erdmann, J.). Horner drove a

commercial truck from the United States into Canada. The law required the United

States to prove that Horner possessed a computer with proscribed images in the

United States. It did not demand that the evidence be direct rather than

circumstantial.

      Horner did not suggest at trial, and does not suggest now, that he initially

took into his possession either the images or the computer in the brief period of

time after he left the United States and before he got out of the cab to go into the

Canadian border station to answer questions. Forensic analysis of the computer

found in Horner’s truck indicated someone had placed images constituting child

pornography on the hard drive before March 24, 2014, the day that Horner drove

across the border into Canada.

                                          5
       Case 4:16-cr-00040-BMM Document 128 Filed 06/17/20 Page 6 of 17



      The jury justifiably inferred, beyond reasonable doubt, that Horner

possessed the computer and the images in the United States before he entered

Canada. And, by moving from some location inside the United States to Canada,

Horner transported child pornography. This claim (Doc. 126 at 4 ¶ 5A; Doc. 126-2

at 1-6) is denied.

III. 18 U.S.C. § 3231

      18 U.S.C. § 3231 confers jurisdiction on federal district courts to hear

criminal cases. Horner argues the statute was not properly enacted in 1948 and that

Congress exceeded its powers in amending it. He acknowledges that stare decisis

may be implicated (Doc. 126-2 at 24–25), but urges the Court to recognize his

interpretation of the law as correct.

      A. Legislative Enactment

      The Ninth Circuit does not appear to have decided whether Congress validly

enacted § 3231, but other federal appellate courts have. See, e.g., United States v.

Horner, 769 Fed. Appx. 528, 532–35 (10th Cir. 2019) (unpublished mem. disp.)

(following United States v. Tony, 637 F.3d 1153, 1158 n.9 (10th Cir. 2011)). Title

18 was “enacted into positive law” long ago, see, e.g., Flores v. Attorney General,

856 F.3d 280, 289 n.38 (3d Cir. 2017) (citing cases), when Congress combined §§

546 and 547 of the former Title 18 under § 3231. Section 3231 continued without

interruption the federal district courts’ original jurisdiction of federal offenses.

                                            6
       Case 4:16-cr-00040-BMM Document 128 Filed 06/17/20 Page 7 of 17



The Constitution does not require that the “yeas and nays” of each Member of

Congress be recorded in order to create any law but only to override a presidential

veto. See U.S. Const. art. I, § 7, cl. 2. A bill signed by the presiding member of

each house and by the president is a law. “Where such an attested enrolled bill

exists, Marshall Field requires ‘the judicial department to act upon that assurance,

and to accept the bill as having passed Congress.’” Public Citizen v. U.S. Dist.

Court, 486 F.3d 1342, 3150 (D.C. Cir. 2007) (internal brackets omitted) (quoting

Marshall Field & Co. v. Clark, 143 U.S. 649, 672 (1892)). Enrolled bills signed

by the president within ten days after Congress adjourns are validly enacted laws.

See U.S. Const. art. I, § 7, cl. 2; Edwards v. United States, 286 U.S. 482, 494

(1932).

      To the extent the Court may misunderstand Horner’s argument, it simply

observes that attacking Title 18 “because of supposed irregularities in its

enactment” is “unbelievably frivolous.” United States v. Collins, 510 F.3d 697,

698 (7th Cir. 2007) (ordering counsel to show cause why he should not be

sanctioned for professional misconduct for “profound disservice to his clients.”).

Horner fails to persuade this Court that no United States District Court has had

subject-matter jurisdiction to adjudicate any criminal case since at least 1948.




                                          7
       Case 4:16-cr-00040-BMM Document 128 Filed 06/17/20 Page 8 of 17



B. Congressional Power

      The Commerce Clause supports criminal jurisdiction. See, e.g., United

States v. Lopez, 514 U.S. 549, 552–53 (1995) (quoting Gibbons v. Ogden, 22 U.S.

(9 Wheat.) 1, 196 (1824)). The Ninth Circuit repeatedly has determined that

Congress acted within the scope of its powers under the Commerce Clause by

prohibiting interstate and intrastate production and possession of child

pornography. See, e.g., United States v. Sullivan, 797 F.3d 623, 631–32 (9th Cir.

2015); United States v. Gallenardo, 579 F.3d 1076, 1081 (9th Cir. 2009); United

States v. McCalla, 545 F.3d 750, 755–56 (9th Cir. 2008). Horner offers no

argument why Congress could prohibit these activities, but could not prohibit

transportation of child pornography.

      C. Conclusion

      Horner’s claims that 18 U.S.C. § 3231 is invalid, (Doc. 126 at 4-5 ¶¶ 5B,

5C; Doc. 126-2 at 7-18) are denied.

IV. FOIA Requests

      Horner claims responses or non-responses to his requests for documents

under the Freedom of Information Act prove “numerous questionable acts by law

enforcement officials . . . taint the Petitioner’s conviction.” (Doc. 126-2 at 26;

Doc. 126 at 6 ¶ 5D; Doc. 126-4 at 1-123.) Further proceedings, such as an answer

or an evidentiary hearing, are necessary if Horner “allege[s] specific facts which, if

                                           8
       Case 4:16-cr-00040-BMM Document 128 Filed 06/17/20 Page 9 of 17



true, would entitle him to relief.” United States v. Rodrigues, 347 F.3d 818, 824

(9th Cir. 2003) (quoting United States v. McMullen, 98 F.3d 1155, 1159 (9th Cir.

1996)).

      A. Ownership of Computer and External Storage Devices

      Horner avers that the government did not introduce “warranty registration

cards,” “sales receipts or any other proof of ownership documentation” to show

that he owned the computer found in his truck or external storage devices that

forensic analysis showed had been connected with the computer at some time in

the past. (Doc. 126-2 at 27.)

      The United States had to prove that Horner knowingly transported images

constituting child pornography. (Doc. 107 at 148:15–149:7.) The United States did

not have to prove that Horner owned the electronic devices. The government

simply had to establish Horner exerted control over the Toshiba laptop containing

those images.

      Officer Slavens testified that he asked Horner whether he had any electronic

devices and whether they were password protected. Horner responded, “Why, are

you going to look at my computer?” Horner provided the password, (Doc. 106 at

29:16–30:14) that provided access to the administrator-class user account, named

“Rondo.” (Id. at 67:11–68:3.) The government needed no additional evidence to

justify the jury’s inference that Horner controlled the computer. Other evidence

                                         9
       Case 4:16-cr-00040-BMM Document 128 Filed 06/17/20 Page 10 of 17



may have been pertinent to Horner’s responsibility for the images and the

transport, but as to “ownership” of the computer, Horner’s claim, (Doc. 126-2 at

26–27) is denied.

       B. Chain of Custody

       Assuming, as Horner asserts, that the Department of Homeland Security

“botched” its documentation of the chain of custody (Doc. 126-2 at 27–28), the

United States proved the contents of the computer through Agent Lafontaine, who

recognized the laptop as the one he examined and who testified about his analysis

of its contents. (Doc. 106 at 63:6–66:16.) What happened in the chain of custody

after that point proves irrelevant. Horner does not explain how any failure to

comply with the treaty regarding transfer of evidence between the United States

and Canada “taints” evidence used against him. This claim is denied.

       C. Arrest and Release

       Horner questions whether Officer Slavens had probable cause1 to arrest him.

Horner asserts that the conditions of his pretrial release by Canada were irrelevant

and prejudicial. (Doc. 126-2 at 28–29.) Finally, he claims that Canada’s decision to

release him on bail showed that it had no interest in prosecuting him. (Id.)



       1
         The United States Constitution requires that the States and the federal government have
probable cause to support an arrest. It does not require Canada to show probable cause to arrest
a United States citizen in Canada. It does not matter what standard applied under the law of
Canada. The point of this evidence was to show the handling of the laptop and Horner’s
consciousness of guilt, rather than the legality of Canada’s actions.
                                              10
      Case 4:16-cr-00040-BMM Document 128 Filed 06/17/20 Page 11 of 17



      Officer Slavens testified that he accessed the computer in Horner’s truck

with the password that Horner provided, went to the “Start” menu and looked up

“Pictures,” saw images of “what appeared to be preteen girls in bathing suits,” and

then saw “three images of what appeared to be early teen females, and they were

sexually explicit photographs.” (Doc. 106 at 32:7–33:1.) Officer Slavens arrested

Horner for possession of child pornography. (Id. at 33:2–20.) Officer Slavens

transferred both Horner and the laptop to Officer Shaw. (Id. at 34:2–35:7.)

      Officer Shaw testified that he picked up Horner and received the laptop from

Officer Slavens and transported both to Milk River. He put the laptop in the

evidence room. Under the Canadian system, Horner had a bail hearing within

hours of his arrest. After he posted bail, Officer Shaw took Horner back to the

border and released him. Horner failed to appear for a court date in Canada and, as

Officer Shaw also testified, Canada still has a pending warrant for his arrest. (Doc.

106 at 39:6–41:24.)

      Horner’s failure to appear in Canada as required, like his later flight from the

United States, was relevant because it supported an inference that he was conscious

of his guilt and intended to evade accountability. His claim is denied.

      D. Agent Lafontaine

      Horner claims that the government failed to prove “how security was

maintained ensuring that proper chain of custody was maintained.” (Doc. 126-2 at

                                         11
      Case 4:16-cr-00040-BMM Document 128 Filed 06/17/20 Page 12 of 17



29.) The agents testified about where the computer went and when, and Agent

Lafontaine testified to his analysis of the hard drive. No need exists to introduce

into evidence the documents created by these witnesses. The failure to introduce

these documents at trial does not support an inference that the documents did not

exist or contradicted any witness’s testimony.

      Horner also complains that Officer Lafontaine “called his objectivity into

question” by assigning the case to himself, admitted he was “angry,” and used the

word “cracked” to describe his use of the password Horner had given to Officer

Slavens. (Doc. 126-2 at 29–30) (referring to Doc. 106 at 67:11–68:3; Doc. 107 at

65:4–67:25.) The jury heard this testimony—which consisted of Officer

Lafontaine’s explanation for the nine-month delay, (see Doc. 126-2 at 31)—and

could decide for itself what it meant. The jury could also consider whether Officer

Lafontaine provided insufficient details about his analysis or whether any other

officers were present to “ensure the integrity of the evidence was not

compromised.” (Id. at 29.) Horner’s criticism of Officer Lafontaine’s testimony

does not add anything new to the evidence presented to the jury.

      Both Officer Lafontaine’s testimony that the images came from the internet

and the fact that the United States did not prove who put the images on the hard

drive, (see Doc. 126-2 at 30), prove largely irrelevant. The government based its

case on the following factors: the nature of the images; someone’s use of internet

                                          12
      Case 4:16-cr-00040-BMM Document 128 Filed 06/17/20 Page 13 of 17



search terms showing that child pornography did not appear on the hard drive by

mistake; Horner’s possession and knowledge of the images’ presence on the laptop

hard drive; and the laptop’s presence in Horner’s truck as it moved from the United

States into Canada. Officer Lafontaine testified that the images were on Horner’s

laptop long before Horner transported the laptop and its images into Canada,

regardless of who put the images on the hard drive. Officer Lafontaine’s testimony

that the images came from the internet was not prejudicial to Horner, as it indicated

that Horner had not sexually abused the children to produce the images himself.

      Horner’s allegations against Officer Lafontaine’s forensic analysis (see Doc.

126-2 at 30–32), add nothing of substance to the case. These allegations merely

seek to raise questions regarding Officer Lafontaine’s credibility. The jury heard

the testimony and reached its own decision whether to believe what Officer

Lafontaine said. (Doc. 107 at 167:21–169:24.)

      E. The Lenovo Laptop

      Horner claims the second laptop “did not contain child pornography.” (Doc.

126-2 at 33.) The jury heard the agent testify, saw the images, and decided

whether they had any bearing on Horner’s intent, knowledge, or absence of

mistake at the time of his entry into Canada. (Doc. 107 at 151:25–152:6.)

      F. Conclusion

      Horner’s rereading of the trial transcript considering his FOIA requests adds

                                         13
      Case 4:16-cr-00040-BMM Document 128 Filed 06/17/20 Page 14 of 17



nothing material to the evidentiary picture presented to the jury at trial. His

allegations do not support an inference that important information might have been

overlooked or identify specific facts that, if true, would support relief. These

claims (Doc. 126-2 at 26–33), are denied.

V. Procedural Errors

      Horner alleges various errors at trial. (Doc. 126-2 at 33–34.) These claims

are defaulted because they could have been raised on direct appeal. See, e.g.,

United States v. Frady, 456 U.S. 152, 165 (1982) (quoting United States v.

Addonizio, 442 U.S. 178, 184 (1979)). It proves more efficient to address them on

the merits.

      A. Hearsay Objection

      Horner claims the Court was “not an impartial, objective arbiter” because it

suggested to the government how to avoid a hearsay objection. (Doc. 126-2 at 33.)

The matter was trivial, involving a rephrasing of a question, and the Court’s

comment saved time.

      B. Jury Instructions and Closing Arguments

      Horner asserts the Court told the jury “the alleged offense occurred in Toole

county (Montana)” and that this statement “is clearly not supported by the

evidence.” (emphasis in original)(Doc. 126-2 at 33.) The Court mentioned Toole

County when reading the charge to the jury. (Doc. 107 at 148:4–14; Doc. 106 at

                                          14
      Case 4:16-cr-00040-BMM Document 128 Filed 06/17/20 Page 15 of 17



7:5–17.) Horner was in Sweet Grass, Montana, in Toole County before he crossed

into Coutts, Alberta, Canada. See Fed. R. Evid. 201(b)(1).

      Horner objects to the government’s statement that the evidence showed a

computer was transported from Montana into Canada when “[n]o evidence

presented that the computer in question was ever in the United States.” (Doc. 126-2

at 33–34.) Horner did not and does not claim that he acquired the Toshiba laptop

after he left the United States and before he got out of the cab to go into the

Canadian border station.

      Finally, Horner incorrectly claims that the Court erroneously included one

jury instruction. (Doc. 126-2 at 34.) The proposed instruction on the defendant’s

testimony was removed when Horner did not testify. (Doc. 107 at 141:8–143:8.) At

the end of the instructions regarding the verdict, the Court began to read an

instruction on forfeiture, but stopped because forfeiture was not relevant at that

point. The jury knew the forfeiture instructions would apply only if they found

Horner guilty. (Doc. 107 at 156:12–157:3.) No realistic prospect of confusion or

prejudice existed.

      C. Conclusion

      Horner’s claims of trial error (Doc. 126-2 at 33–34) are denied.

VI. Ineffective Assistance of Counsel

      Horner alleges that counsel was deficient because he did not challenge

                                          15
      Case 4:16-cr-00040-BMM Document 128 Filed 06/17/20 Page 16 of 17



“jurisdiction, the legitimacy of the evidence, or the expertise of prosecution

witnesses.” (Doc. 126-2 at 34.) These challenges lack merit. Horner cannot show

that he was prejudiced by counsel’s failure to make them. See Strickland v.

Washington, 466 U.S. 668, 694 (1984). This claim (Doc. 126 at 6 ¶ 5E) is denied.

                            Certificate of Appealability

      “The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Rule 11(a), Rules Governing § 2255

Proceedings. A COA should issue as to those claims on which the petitioner

makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). The standard proves satisfied if “jurists of reason could disagree with

the district court’s resolution of [the] constitutional claims” or “conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484

(2000)).

      None of Horner’s claims meets even the relatively low threshold required for

a COA. Canadian officials’ discovery of child pornography on Horner’s laptop at

the border station ineluctably proved Horner possessed that child pornography in

the United States before he drove into Canada. Horner’s arguments that 18 U.S.C.

§ 3231 is invalid are “unbelievably frivolous.” The officers who arrested Horner,

took custody of his Toshiba laptop, analyzed it, rearrested Horner, took custody of

                                          16
      Case 4:16-cr-00040-BMM Document 128 Filed 06/17/20 Page 17 of 17



another laptop and analyzed it all testified for the jury. Horner identifies no fact

established by the responses to his FOIA requests that would, if true, support relief.

His claims of trial error are unfounded. Horner’s claim of ineffective assistance of

counsel also lacks merit. There is no reason to encourage further proceedings. A

COA is not warranted.


      Accordingly, IT IS ORDERED:

      1. Horner’s motion to vacate, set aside, or correct the sentence under 28

U.S.C. § 2255 (Doc. 126) is DENIED.

      2. A certificate of appealability is DENIED. The clerk shall immediately

process the appeal if Horner files a Notice of Appeal.

      3. The clerk shall ensure that all pending motions in this case and in CV 20-

04-GF-BMM are terminated and shall close the civil file by entering judgment in

favor of the United States and against Horner.

      DATED this 17th day of June, 2020.




                                          17
